UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6025


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANKLIN ROBBS, a/k/a Frankie Boo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:12-cr-00188-FDW-DSC-21)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Robbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin Robbs appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having

reviewed the record and finding no reversible error, we affirm the decision of the district

court. United States v. Robb, No. 3:12-cr-00188-FDW-DSC-21 (W.D.N.C. Dec. 1, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2